Citation Nr: 1311196	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  12-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 8, 2010 for service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to June 1996, August 1997 to April 1998, and from March 2002 to December 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the RO.  

After reviewing the record, the Board finds that further development of this case is warranted prior to further appellate action.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2013, during the course of the appeal, the Veteran and her representative requested a video conference with a Veterans Law Judge from the Board.  Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a video conference before a Veterans Law Judge from the Board.  Ensure that a copy of the notice informing the Veteran of the date, time, and location of the hearing is associated with the claims folder.

When the video conference is completed, return the case to the Board for further appellate consideration.  


By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  
The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



